Appeal by the defendant from a judgment and amended judgment of the County Court, Nassau County (Boklan, J.), both rendered March 28, 1985, convicting him of operating a motor vehicle while under the influence of alcohol under indictment No. 60309 and violation of probation under S.C.I. No. 58330, upon his pleas of guilty and imposing sentences.
Ordered that the judgment and amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that here are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.